DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/25/2021 has been entered. Claims 1, 3-13 and 16-20 are allowable based on amendments mentioned below. Applicant’s arguments are persuasive with regards to claim 13.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob M. Fritz on 02/11/2021.
The application has been amended as follows: 
1.	(Currently Amended) An AC-AC power converter comprising:
an input connectable to a line  terminal of an AC source;
an output connectable to a load  terminal of an AC load; 
one or more supply lines connecting the input and output to transmit power from the AC source to the AC load, each supply line corresponding to a phase in the AC load; and
a solid-state circuit breaker integrated into the AC-AC power converter to provide a circuit breaking capability by interrupting current flow through the AC-AC power 
a plurality of in-line solid-state switching blocks connected between the line terminal and the load terminal, such that each supply line includes only a single in-line solid-state switching block of the plurality of in-line solid-state switching blocks connected thereto; and
a plurality of free-wheeling solid-state switching blocks connected to the load terminal at one end and together at a common connection at another end, such that each supply line includes only a single free-wheeling solid-state switching block of the plurality of free-wheeling solid-state switching blocks connected thereto;
wherein each of the plurality of in-line solid-state switching blocks and each of the plurality of free-wheeling solid-state switching blocks comprises a bi-directional switching block that selectively controls current and withstands voltage in both directions; and
wherein each of the plurality of in-line solid-state switching blocks and each of the plurality of free-wheeling solid-state switching blocks comprises: 
a first solid-state switch operable in a conducting state and a non-conducting state;
a first diode in anti-parallel with the first solid-state switch; 
a second solid-state switch operable in a conducting state and a non-conducting state, the second solid-state switch arranged in anti-series relative to the first solid-state switch; and 
a second diode in anti-parallel with the second solid-state switch and providing current blocking in an opposite direction from the first diode.

Cancel claim 2.

In claim 3, replace a phrase “” by “claim 1” in line 1
In claim 8, add a term “wherein” after a term “claim 5” in line 1
In claim 10, replace a phrase “” by “claim 1” in line 1

11.	(Currently Amended)  The AC-AC power converter of claim 1 wherein each of the first and second solid-state switches of each of the plurality of in-line solid-state switching blocks and each of the plurality of free-wheeling solid-state switching blocks comprises a reverse blocking insulated-gate bipolar  transistor (RB-IGBTs). 


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-13 and 16-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1 and 3-12 are allowable among other elements and details, but for at least the reason “a solid-state circuit breaker integrated into the AC-AC power converter to provide a circuit breaking capability by interrupting current flow through the AC-AC power converter upon identification of a fault condition, the solid-state circuit breaker comprising a plurality of solid-state switching blocks connected between the input and the output of the AC-AC power converter and

a first solid-state switch operable in a conducting state and a non-conducting state;
a first diode in anti-parallel with the first solid-state switch; 
a second solid-state switch operable in a conducting state and a non-conducting state, the second solid-state switch arranged in anti-series relative to the first solid-state switch; and 
a second diode in anti-parallel with the second solid-state switch and providing current blocking in an opposite direction from the first diode.” 

Claims 13 and 16-19 are allowable among other elements and details, but for at least the reason wherein the controller is programmed to selectively interrupt current flow through the AC-AC power converter in the solid-state circuit breaker function by: identifying a fault condition in the AC-AC power converter based on one or more of voltage values and current values received thereby; and switching each solid-state switch in the arrangement of solid-state switches in the in-line switching blocks to the non-conducting state, so as to interrupt current flow through the in-line solid-state switching blocks.

Claim 20 is allowed for the reason mentioned in the previous office action.

The claims are now neither inherent nor obvious over prior art. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846